DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/5/22 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Burr on 7/8/22.

The application has been amended as follows: 
9. (Currently Amended) A syringe, calibrated for use with a predetermined liquid medication having a particular active pharmaceutical ingredient (API) at a particular weight per unit volume (w/v) concentration, the syringe comprising: a plunger and a barrel configured such 3APC003a-US2PATENT that the plunger, or an end portion of the plunger, is sealingly receivable through an opening at one end of the barrel and within the barrel and slidingly moveable lengthwise within the barrel, which configuration forms a volumetrically adjustable reservoir inside the barrel into which only a single API weight dosage of the liquid medication is loaded through an intake opening for the liquid medication at the other end of the barrel, wherein: 
- the barrel is made, in whole or in part, from substantially transparent material through which liquid medication inside the reservoir is visible; 
- the barrel comprises, extending along its lengthwise axis, two or more graduated scales of liquid medication API weight dosages on the substantially transparent material of the barrel, each of the two or more graduated scales occupying non-overlapping arcs running lengthwise along the circumference of the barrel; 
- each graduated scale is formed of a plurality of increment API weight dosage lines for the liquid medication, each increment line running perpendicular to the lengthwise axis of the barrel and immediately adjacent increment lines of any one graduated scale indicating API weight dosages that differ from each other by no more than 100 ug; - increment lines of one graduated scale are offset, along the lengthwise axis of the barrel, from increment lines of the other graduated scales; and 
- at least every fifth increment line of any one graduated scale is labeled with the weight dosage of the API indicated thereby such label is the only writing on the syringe unless the syringe is also marked with the name of the API, the medication, or both; and 
- the increment lines of all the graduated scales are arranged on the barrel in a manner such that, moving in a spiral fashion along the lengthwise axis of the barrel from any one increment line of a first graduated scale to another increment  line of a second graduated scale that is closest in proximity to the one increment line the one and the another increment lines indicate API weight dosages that differ from each other by no more than 50ug. 


19. (Currently Amended) A syringe, calibrated for use with a predetermined liquid medication having a particular active pharmaceutical ingredient (API) at a particular weight per unit volume (w/v) concentration, the syringe comprising: a plunger and a barrel configured such that the plunger, or an end portion of the plunger, is sealingly receivable through an opening at one end of the barrel and within the barrel and slidingly moveable lengthwise within the barrel, which 5APC003a-US2PATENT configuration forms a volumetrically adjustable reservoir inside the barrel into which only a single API weight dosage of the liquid medication is loaded through an intake opening for the liquid medication at the other end of the barrel, wherein: 
- the barrel is made, in whole or in part, from substantially transparent material through which liquid medication inside the reservoir is visible; 
- the barrel comprises, extending along its lengthwise axis, three graduated scales of liquid medication API weight dosages on the substantially transparent material of the barrel, each of the three graduated scales occupying non-overlapping arcs running lengthwise along the circumference of the barrel; 
- each graduated scale is formed of a plurality of increment API weight dosage lines for the liquid medication, each increment line running perpendicular to the lengthwise axis of the barrel and immediately adjacent increment lines of any one graduated scale indicating API weight dosages that differ from each other by no more than 13 micrograms; 
- increment lines of one graduated scale are offset, along the lengthwise axis of the barrel, from increment lines of the other graduated scales; every increment line of any one graduated scale is labeled with the weight dosage of the API indicated thereby and such label is only writing on the syringe unless the syringe is also marked with the name of the API, the medication, or both; and 
- the increment lines of all the graduated scales are arranged on the barrel in a manner such that, moving in a spiral fashion along the lengthwise axis of the barrel from any one increment line of a first graduated scale to another increment line of a second graduated scale that is closest in proximity to the one increment line, the one and the another increment lines indicate API weight dosages that differ from each other by not more than 50 ug.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a syringe having a label to indicate the API weight dosage of a liquid medication. At least two graduated scales indicating the API weight dosage is located on the syringe barrel with no other indications on the barrel other than the name of the API, and/or the medication. Each line of the graduated scales differ by no more than a specific amount and when viewed in a spiral manner along the length of the syringe barrel one increment line of the first graduated scale to an increment line of the second graduated scale, the two lines differ from each other by no more than a specific amount. The closest prior art is Hernandez (US 2019/0351144 A1) in view of Appelbaum (US 2020/0261655). Hernandez teaches having at least two graduated scales. However, does not teach that the increment lines of the graduated scales indicate API weight dosages, nor does Hernandez teach the specific difference between increment lines. Appelbaum teaches a label that can indicate an API weight dosage. However, neither Hernandez nor Appelbaum teach that teach of the two graduated scales include increment lines that indicate the API weight dosage, each increment line in each scale differing by no more than a specific amount. Further neither Hernandez nor Appelbaum teach that when viewed in a spiral fashion, an increment line from the first graduated scale and an increment from the second graduated scale, closest to the increment line of the first scale, differs by no more than a specific amount. The syringe not containing another markings other than the possible name of the API and/or medication. No combination of prior art teaches these limitations recited by the current invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783